Citation Nr: 9929432	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-28 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of a right medial meniscal tear, 
currently rated as noncompensable.

2.  Entitlement to a higher initial rating for service-
connected residuals of a left medial meniscal tear, currently 
rated as noncompensable.

3.  Entitlement to a higher initial rating for service-
connected discogenic disease L5-S1, currently rated as 
noncompensable.



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1994.

These matters came to the Board of Veterans' Appeals (Board) 
from a December 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted entitlement to service connection 
for residuals of a right medial meniscal tear, left medial 
meniscal tear, and discogenic disease L5-S1.  Each disability 
was rated as noncompensable, and the RO also determined that 
a 10 percent rating based on multiple, noncompensable 
service-connected disabilities was not warranted.  The 
veteran submitted his notice of disagreement in May 1996.  In 
June 1996, a statement of the case was issued and the veteran 
filed his substantive appeal.  

Because this decision grants a compensable rating for one of 
the veteran's service-connected disabilities, the issue of a 
10 percent rating based on multiple noncompensable 
disabilities under 38 C.F.R. § 3.324 (1999), which had been 
developed and certified as an issue on appeal, is rendered 
moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's service-connected right knee disability is 
manifested by complaints of pain, and stiffness and 
discomfort on range of motion, which is not productive of or 
comparable to dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint. 

3.  The veteran's service-connected left knee disability is 
manifested by complaints of pain, and stiffness and 
discomfort on range of motion, which is not productive of or 
comparable to dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint. 

4.  The veteran's discogenic disease L5-S1 is manifested by 
some stiffness and slight limitation of motion, comparable to 
mild intervertebral disc syndrome, slight limitation of 
lumbar spine motion, or lumbosacral strain with 
characteristic pain on motion. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a right medial meniscal tear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (1998).

2.  The criteria for a compensable evaluation for residuals 
of a left medial meniscal tear have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, 5263 (1998).

3.  The criteria for a compensable evaluation of 10 percent 
for service-connected discogenic disease L5-S1 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103(a), 
4.7, 4.14, 4.25, 4.26, 4.40, 4.45, 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5293, 5295 (1998); DeLuca v. Brown, 8 
Vet. App. 202 (1995).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records document the complaints 
and treatment of conditions affecting the low back, and both 
knees.  The records also show that a surgical repair of the 
right medial meniscus tear was performed in March 1989.

On VA examination of November 1995, the examiner noted the 
following regarding the knees: no gross visible swelling or 
malalignment; full range of passive motion; no loss of power; 
no instability; no pain, tenderness or crepitation; and both 
patellae tracked normally.  X-rays of the knees were 
negative.  

Regarding the low back, the following was reported: the 
veteran stands up straight; no muscle spasm; no gross 
abnormal curvatures; no loss of motion, though there was 
cogwheeling, crepitus like motion in full flexion; and no 
spine or paravertebral tenderness.  X-rays revealed marked 
degenerative change at L5-S1.  

By rating action of December 1995, entitlement to service 
connection was established for residuals of a right medial 
meniscal tear, left medial meniscal tear, and discogenic 
disease L5-S1.  Each disability was rated as noncompensable, 
and an effective date of October 1, 1994 was assigned. 

The most recent VA examination was conducted in August 1998.  
The following was noted with regard to the back: no gross 
abnormal curvatures; no malalignment; no spine or 
paravertebral tenderness; no muscle spasm; 90 degrees 
flexion, 30 degrees extension, and 30 degrees lateral bending 
bilaterally; and negative straight leg raising.  The examiner 
diagnosed chronic lumbar strain.  

Regarding the knees, the examiner observed that the veteran 
was fully ambulatory, there was no "somnolence" (sic) 
(perhaps semblance) of a limp, and he did not use an external 
ambulatory aid.  The examiner noted the following: well-
healed, nontender posteromedial scar on the right knee, and 
no keloid; no loss of motion; excellent power in extension; 
no swelling or crepitation; knee was stable in all 
directions; some stiffness and discomfort on motion; and 
patella moved normally.  Regarding the left knee, the 
examiner noted the following: well-healed arthroscopic portal 
scars on the left knee; no malalignment; no swelling; full 
range of motion and muscle power; stable in all phases; 
slight discomfort on passive motion; and the patella tracked 
normally.  The examiner reported an impression of 
postoperative open repair medial meniscus right knee and 
arthroscopic medial meniscectomy left knee.  

In a January 1999 letter, Dr. David Babins reported findings 
related to the veteran's service-connected orthopedic 
disabilities.  Regarding the low back, there was no 
significant limitation of motion, and the neurological 
examination was normal.  Regarding the knees, there was 
bilateral medial joint line pain, as well as bilateral 
patellofemoral crepitance without evidence of ligamentous 
instability.  X-rays showed evidence of mild medial joint 
line narrowing of both knees, and significant narrowing at 
the L5-S1 disc interspace.  There was little evidence of 
instability or complaints of giving away or locking with 
regard to the knees.  There was no evidence of loss of motion 
of the knees, muscular atrophy, or problems with instability.  
Although significant degeneration was shown on the spine x-
ray, the neurological examination was within normal limits.  
Dr. Babins did not feel that the veteran had significant 
impairment at that time, and that it was likely that the 
veteran will go on to have some disabling type symptoms over 
time.  

II.  Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998). 

In this case, the veteran is in disagreement with the initial 
rating assigned for his disabilities.  Thus the Board must 
consider the rating, and, if indicated, the propriety of a 
staged rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disabilities at issue, the Board finds that the evidence 
does not demonstrate that there was an increase or decrease 
in them that would suggest the need for staged ratings. 

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Right and Left Knee Disabilities

Service connection is currently in effect for residuals of 
medial meniscal tear of each knee, rated as noncompensable 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).  Under this Diagnostic Code, the sole and 
maximum rating of 20 percent is assigned for dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint.  

In this case, the degree of disability for the right and left 
knees do not meet the criteria for a 20 percent rating under 
the Diagnostic Code currently applied.  Other than complaints 
of pain, and some stiffness and discomfort on motion, the 
medical findings recorded at the time of the examinations 
does not indicate that there are frequent episodes of locking 
or effusion into the joint.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1998).  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, Diagnostic Code 
5258 is not predicated on loss of range of motion, and it 
would be reasonable to conclude that provisions such as 
38 C.F.R. §§ 4.40, 4.45, and 4.59 with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
However, VA's General Counsel has held that if a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  VAOPGCPREC 9-
98.  

It was noted that there was some stiffness and discomfort on 
range of motion, even though there was no loss of range of 
motion.  Therefore, it is possible to apply diagnostic codes 
that contemplate such limitation of motion.  However, the 
findings of record do not indicate that the disability 
picture would meet the criteria for a compensable rating 
under a diagnostic code that is predicated on loss of range 
of motion. 

A 30 percent rating is assigned for ankylosis of the knee in 
a favorable angle in full extension or in slight flexion 
between 0 to 10 degrees under Diagnostic Code 5256.  
Limitation of leg flexion (Diagnostic Code 5260) is rated as 
noncompensable when limited to 60 degrees, and is rated as 10 
percent disabling when limited to 45 degrees.  Limitation of 
leg extension (Diagnostic Code 5261) is rated as 
noncompensable when limited to 5 degrees, and is rated as 10 
percent disabling when limited to 10 degrees. 

Clearly a disability picture that involves knee ankylosis has 
not been shown even when considering the stiffness and 
discomfort on full range of motion for the knees.  Therefore, 
Diagnostic Code 5256 is not applicable.  Even when taking the 
stiffness and discomfort on range of motion into account, the 
limited motion of both knees would not exceed the criteria 
for assigning noncompensable ratings under Diagnostic Codes 
5260 and 5261.  Therefore, the disability picture presented 
does not approximate the criteria for a compensable rating, 
and there is not a question as to which rating should apply.  
38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5258, do not provide a basis to assign compensable 
evaluations for the right and left knee disabilities. 

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight knee impairment, described as recurrent 
subluxation or lateral instability.  However, as noted above, 
the findings are negative with regard to instability.  
Therefore, this Diagnostic Code is not applicable.  In this 
case, the disability does not resemble symptomatic removal of 
semilunar cartilage (the cartilage was repaired, not removed) 
(Diagnostic Code 5259), genu recurvatum (Diagnostic Code 
5263), or impairment of the tibia or fibula (Diagnostic Code 
5262).  Therefore, the disability picture presented is 
adequately represented by the Diagnostic Code applied and the 
assigned ratings for each knee.  

Here, the preponderance of the evidence is against the 
veteran's claim for a compensable rating for right and left 
knee disabilities.  Therefore, the application of the benefit 
of the doubt doctrine contemplated by 38 U.S.C.A. § 5107 
(West 1991) is inappropriate in this case.

Low Back Disability

Service connection is currently in effect for discogenic 
disease L5-S1, rated as noncompensable under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  This 
Diagnostic Code contemplates intervertebral disc syndrome, 
and a noncompensable rating is assigned when the condition is 
postoperative, cured.  A compensable rating of 10 percent is 
assigned when the condition is mild.  

In this case, Diagnostic Code 5293 is not predicated on loss 
of range of motion, and it could be concluded that provisions 
such as 38 C.F.R. §§ 4.40, 4.45, and 4.59 with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  However, VA's General Counsel has held that when a 
veteran receives less than the maximum evaluation under DC 
5293 based on symptomatology which includes limitation of 
motion, consideration must be given to 38 C.F.R. §§ 4.40 and 
4.45, even though the rating corresponds to the maximum 
rating under another DC pertaining to limitation of motion.  
VAOPGCPREC 36-97.  When taking this into consideration, the 
Board finds that a 10 percent rating is warranted when 
applying this, and several other Diagnostic Codes.  For 
instance, under Diagnostic Code 5292, slight limitation of 
lumbar spine motion is rated as 10 percent disabling.  Under 
Diagnostic Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion. 

As noted on the VA examination of 1995, although there was no 
loss of motion, there was a cogwheeling, crepitus-like motion 
in full flexion.  Also, on the most recent examination of 
1998, the veteran complained of stiffness, and the reported 
ranges of motion indicated a slightly limited range of lumbar 
spine motion.  Therefore, it is reasonable to conclude that 
there is a question as to which rating should apply since the 
disability picture somewhat resembles mild intervertebral 
disc syndrome, slight limitation of lumbar spine motion, or 
lumbosacral strain with characteristic pain on motion.  
38 C.F.R. § 4.7 (1998).  Given the findings of record, it is 
clear that the disability picture does not approximate 
criteria for higher ratings under Diagnostic Codes 5292, 
5293, or 5295, since the limited motion demonstrated 
approximates the criteria under these Diagnostic Codes.  
38 C.F.R. § 4.7 (1998).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that there are no other Diagnostic 
Codes that would provide a basis to assign an evaluation 
higher than the 10 percent rating assigned by this decision. 

The disability at issue does not involve residuals of 
vertebral fracture (Diagnostic Code 5285).  Even though the 
Board has found that the complaints of stiffness and pain 
produces some limited motion, such limitation does not 
represent a disability picture that involves complete spine 
ankylosis (Diagnostic Code 5286) or lumbar spine ankylosis 
(Diagnostic Code 5289).  In this case, the Diagnostic Code 
applied and the rating assigned adequately represent the 
disability at issue and its degree.  

Here, the preponderance of the evidence favors the veteran's 
claim to the extent that a 10 percent rating is warranted for 
his service-connected lumbar spine disability.  Therefore, 
the application of the benefit of the doubt doctrine 
contemplated by 38 U.S.C.A. § 5107 (West 1991) is 
inappropriate in this case.



ORDER

Entitlement to a compensable rating for service-connected 
residuals of a right medial meniscal tear is denied.  

Entitlement to a compensable rating for service-connected 
residuals of a left medial meniscal tear is denied. 

Entitlement to a compensable rating of 10 percent for 
service-connected discogenic disease L5-S1 is granted, 
subject to regulations applicable to the payment of monetary 
benefits.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

